DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 2, “frequency” (second occurrence) should delete.
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 16 of U.S. Patent No. 10,998,637.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed a multiple-feed antenna system for communicating signals in a plurality of radio frequency (RF) frequency ranges, the multiple-feed antenna system comprising: a first feed configured to communicate signals in a first frequency range of a plurality of frequency ranges; a second feed configured to communicate signals in a second frequency range of the plurality of frequency ranges; and a subreflector assembly configured to move among multiple positions that include a first position and a second position, wherein when the subreflector assembly is in the first position, a first element of the subreflector assembly redirects a signal reflected by a primary reflector to the first feed; and when the subreflector assembly is in the second position, a second element of the subreflector assembly redirects the signal reflected by the primary reflector to the second feed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Roger et al (3,797,020) in view of Cuchanski (6,239,763).
Roger et al disclose a multiple-feed antenna system for communicating signals in a plurality of radio frequency (RF) frequency ranges (abstract), the multiple-feed antenna system comprising: a first feed 30 configured to communicate signals in a first frequency range of a plurality of frequency ranges; a second feed 32 configured to communicate signals in a second frequency range of the plurality of frequency ranges; and a subreflector 2 assembly is in a first position (at point C), a first element (a portion element at point C) of the subreflector assembly redirects a signal (G) reflected by a primary reflector 1 to the first feed 30; and when the subreflector assembly is in the second position (at point I), a second element (a portion element at point I) of the subreflector assembly redirects the signal reflected by the primary reflector 1 to the second feed 32.
Roger et al had been discussed but fail to teach the subreflector assembly configured to move among multiple positions.  However, Cuchanski teaches the subreflector assembly 104,106 configured to move among multiple positions (figure 7).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide Roger et al with the subreflector assembly configured to move among multiple positions for the purpose of providing the desired beam shape.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845